05-18-00587-CV
                                                                         Eli. ED
                      No.          —       ft    149-(YS           1DIBIKY 2? Mi /9:
                                                                                     Q7

 fl-/aC’.L \bU±€’T4S                              ffithecccouno1i;
                                                                                         S
Plaintiff                                                                          -‘.


                                                                                    P1JTY



ftfx.       MsoL \JL(443                                                      FXLED ZN
                                                                              Coin of Appeals
Defendant                                        Dallas County, Texas
                                                                               MAY 212018
                                                                                 Lisa Matz
                                NOTICE OF APPEAL                             Clerk, 5th Distrla


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW the Defendant, self-represented, and files this Notice of Appeal
fromthejudgmentsitaedbytheCourton Mfr/ Zl / ZU                   IS
      AU) \. dJ.F4A, Defendant, appeals to the (Thu r+- of- /lyp
at Dallas, Texas.




                                                PittName: t]]1AW4Cc              vQ/FMS
                                                Address: GiL- i              -               Mt
                                                 ThLUIS         Th,mszô
                                                Telephone:              LA
                                                                        19
                            CERTifICATE OF SERVICE

      I.           ftCIC          Defendant, do hereby cérti’ that a mae and correct Copy
 of the foregoing has been mailed, certified mail, return re eipt req ested, to ?ERLA i4gSôL.
‘VUE€1A 5 ,AttorneyforPlaintifat S(1 nI 9 WbW, 4LLS,
 r.._
 sexô. ofl LlisS thc
                 .-       tidy °‘      k
                                       1
                                                   itature




                                                   Print Name
                                                                4 (tO        V L Lt%u
                              CAUSE NO._DF        i1 /4p3-u
IN THE INTEREST OF:                                               IN THE DISTRICT COURT

                                                                302ND    JUDICIAL DISTRICT
\1u±€LSfL4.
A CHILD                                                           DALLAS COUNTY, TEXAS

                             ORDER TO APPOINT AN ATTORNEY
                              FOR AN INDIGENT RESPONDENT

      CAME ON THIS DAY to be heard a        [ ] Termination; [1 Bond Hearing after the Issuance
of a CaDias, [4<otion for Enforcement, in the above styled and numbered cause of action.

Before the commencement of said hearing, the RespondeniEJ4 VJJSAEM appeared and

raised the question of indigency their behalf.

       THE COURT, after testimony on said indigency issue, finds that the Respondent is in fact

indigent, and is entitled to the appointhient of an attorney;

       IT IS THEREFORE ORDERED that the Public Defender’s Office of Dallas County,
                      4th
Texas. Suite 465G.          Floor, 600 Commerce, Dallas, TX 752052 phone number 2141653-

6153, and. fax number 2141653-7993, is appointed to represent the Respondent in this

Contempt / Enforcement matter, pursuant to the Texas Family Code, and

       IT IS FURTHER ORDcrED that said motion is set for hearing before this Court

on%%’frC3O/ at_____

       The Respondent is admonished to contact the Public Defenders office.

                                        SIGNED this the 2) day of                      ,   zoj&.


Respondents Address:                                      .DGE PRESIDING




 ORDER TO AP9O*W AN ATTORNEY     etc. Psas Solo
                                    -